Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed April 17, 2019.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statements filed 6/30/2020, 10/21/2020, 2/5/2021, and 8/2/2021 have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2012/0284212).

INDEPENDENT:
As per claim 1, Lin teaches a computing system comprising: 
one or more processors (see Lin, [0152]: “These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device”); 
memory resources to store (i) a set of instructions, and (i) an event library including a plurality of events, each of the plurality of events being associated with a corresponding parameter (see Lin, Fig.2; [0003]: “The predictive model repository includes multiple updateable trained predictive models which are each associated with an accuracy score that represents an estimation of the accuracy of the trained predictive model… Based on the comparison and previous comparisons that were determined from the initial training data and from previously received training data sets, an updated accuracy score for association with each trained predictive model in the repository is determined”; [0007]: “includes one or more computers and one or more data storage devices coupled to the one or more computers, storing a training data repository, a predictive model repository and instructions… The predictive model repository includes at least one updateable trained predictive model that was trained with the initial training data set and retrained with the previously received update data sets”; ); wherein the one or more processors access the instructions to:
communicate at least a portion of the event library to the end user device (see Lin, [0053]: “once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere. The client entity may wish to generate and deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”); 
provide decision logic to the end user device, the decision logic correlating information determined from event sequences to an intent or interest of the user (see Lin, [0002]: “Predicting an output can include predicting future trends or behavior patterns, or performing sentiment analysis, to name a few examples”; and [0050]: “Referring again to the illustrative example above, when a customer is browsing on the client computing system's web-based online shopping service, a call to the URL can be embedded in a webpage that is provided to the customer. The input data can be the particular customer's online shopping transaction history. Code included in the webpage can retrieve the input data for the customer, which input data can be packaged into a request that is sent in a request to the URL for a predictive output”); 
cause the end user device to perform operations that include: 
detect multiple activities that define a corresponding set of events from the event library (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)”); 
record the set of events in sequence to reflect an order in time in which each of the multiple activities that define the set of events took place (see Lin, [0006]: “the predetermined time-based window indicates a discrete period of time during which the training data sets must have been received to be included in the identified training data sets”); 
implement the decision logic to determine, using the sequence of events, a value representing an intent or interest of the user (see Lin, [0095]: “the weights to be assigned to the new data sets can be calculated based on an exponential fall-off, with higher weights assigned to the newer data and lower weights assigned to older data. In some implementations, the weight is time-based. For example, the weight for a particular new data set can be based on how many new data sets ago the particular new data set was received”); and 
implement a trigger based on the value representing the intent or interest of the user (see Lin, [0113]: “The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 215”).

As per claim 17, Lin teaches a method for operating an end user device, the method comprising: 
receiving a data set that defines a plurality of events (see Lin, [0053]: “once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere. The client entity may wish to generate and deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”); 
detecting multiple activities that define a corresponding set of events from the plurality of events (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)”); 
recording the set of events in sequence to reflect an order in time in which each of the multiple activities that define the set of events took place (see Lin, [0006]: “the predetermined time-based window indicates a discrete period of time during which the training data sets must have been received to be included in the identified training data sets”); 
determining, using the sequence of events, a value representing an intent or interest of the user (see Lin, [0095]: “the weights to be assigned to the new data sets can be calculated based on an exponential fall-off, with higher weights assigned to the newer data and lower weights assigned to older data. In some implementations, the weight is time-based. For example, the weight for a particular new data set can be based on how many new data sets ago the particular new data set was received”); and 
implementing an intervention based on the value representing the intent or interest of the user (see Lin, [0036]: “Some examples include (without limitation) making predictions relating to customer sentiment, transaction risk, species identification, message routing, diagnostics, churn prediction, legal docket classification, suspicious activity, work roster assignment, inappropriate content, product recommendation, political bias, uplift marketing, e-mail filtering and career counseling”; and [0113]: “The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 215”).

As per claim 20, Lin teaches a non-transitory computer-readable medium that stores instructions which when executed by one or more processors of a computer system (see Lin, [0054]: “Such instructions can comprise, for example, interpreted instructions, such as script instructions, e.g., JavaScript or ECMAScript instructions, or executable code, or other instructions stored in a computer readable medium. The components of the client computing system 202 and/or the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations, or can be implemented in a single computer device”), cause the computer system to perform operations that include: 
receiving a data set that defines a plurality of events (see Lin, [0053]: “once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere. The client entity may wish to generate and deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”); 
detecting multiple activities that define a corresponding set of events from the plurality of events (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)”); 
recording the set of events in sequence to reflect an order in time in which each of the multiple activities that define the set of events took place (see Lin, [0006]: “the predetermined malictime-based window indicates a discrete period of time during which the training data sets must have been received to be included in the identified training data sets”); 
determining, using the sequence of events, a value representing an intent or interest of the user (see Lin, [0095]: “the weights to be assigned to the new data sets can be calculated based on an exponential fall-off, with higher weights assigned to the newer data and lower weights assigned to older data. In some implementations, the weight is time-based. For example, the weight for a particular new data set can be based on how many new data sets ago the particular new data set was received”); and 
implementing a trigger based on the value representing the intent or interest of the user (see Lin, [0113]: “The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 215”).

DEPENDENT:
As per claim 2, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to generate the decision logic using a machine-learning process (see Lin, Abstract: “the input data in the first training set is used to generate predictive output data”; and [0039]: “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron)”).
As per claim 3, which depends on claim 2, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to perform operations that include: detecting and recording a user activity that is a response to the trigger (see Lin, [0035]: “As described above, if the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated. The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output. By way of example, the training data can be provided using a comma-separated value format, or a sparse vector format. In another example, the client computing system 202 can specify a protocol buffer definition and upload training data that complies with the specified definition”); and communicating data that is indicative of a user response to the trigger to the network computer system (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y). The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 215”).
As per claim 4, which depends on claim 3, Lin further teaches wherein the one or more processors access the instructions to: receive the data that is indicative of the user response (see Lin, [0036]: “The training data includes multiple records, where each record provides the online shopping transaction history for a particular customer. The record for a customer includes the dates the customer made a purchase and identifies the item or items purchased on each date. The client computing system 202 is interested in predicting a next purchase of a customer based on the customer's online shopping transaction history”); and train the machine-learning process using the received data from the end user device (see Lin, [0025]: “A client entity--an individual or a group of people or a company, for example--may desire a trained predictive model that can receive input data from a client computing system 104a belonging to or under the control of the client entity and generate a predictive output”).
As per claim 5, which depends on claim 4, Lin further teaches wherein the one or more processors access the instructions to: generate an updated decision logic using the machine-learning process, once the machine-learning process has been trained using the received data from the end user device (see Lin, [0113]: “The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 215”; and [0154]: “input from the user may be received in any form, including acoustic, speech, or tactile input”); and provide the updated decision logic to the end user device (see Lin, [0038]: “An updateable predictive model refers to a trained predictive model that was trained using a first set of training data (e.g., initial training data) and that can be used together with a new set of training data and a training function to generate a "retrained" predictive model”; and [0053]: “once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere”).
As per claim 6, which depends on claim 5, Lin further teaches wherein the one or more processors access the instructions to: provide the updated decision logic to the end user device over one or more networks (see Lin, [0053]: “once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere. The client entity may wish to generate and deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”).
As per claim 7, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to make a determination as to whether the user performed a predicted action as a response to the trigger being implemented (see Lin, [0045]: “cross-validation results can be used to indicate whether the trained predictive model generated more false positive results than true positives and ignores any false negatives. The accuracy of the multiple predictive models that is estimated at Step 406 is the initial accuracy. That is, the initial accuracy of a predictive model is the accuracy of the predictive model that has been trained using an initial set of training data”; and [0095]: “the weights to be assigned to the new data sets can be calculated based on an exponential fall-off, with higher weights assigned to the newer data and lower weights assigned to older data. In some implementations, the weight is time-based. For example, the weight for a particular new data set can be based on how many new data sets ago the particular new data set was received””).
As per claim 8, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to detect an activity the user performs through a service application associated with the network computer system (see Lin, [0036]: “The training data includes multiple records, where each record provides the online shopping transaction history for a particular customer. The record for a customer includes the dates the customer made a purchase and identifies the item or items purchased on each date. The client computing system 202 is interested in predicting a next purchase of a customer based on the customer's online shopping transaction history”).
As per claim 9, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to detect an activity using a sensor that is located on the end user device (see Lin, [0154]: “Other kinds of devices may be used to provide for interaction with a user as well; for example, feedback provided to the user may be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback); and input from the user may be received in any form, including acoustic, speech, or tactile input”).
As per claim 10, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to detect an activity that is performed using a third-party application or service (see Lin, [0057]: “the client computing system 202 has been granted access by a third party (i.e., an entity controlling a different client computing system) to access one or more of the third party's trained models, the operator of the client computing system 202 can access the third party's trained models using the web page in the same manner as accessing the client computing system's own trained models (e.g., by selecting from a drop down menu or clicking an icon)”).
As per claim 11, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to implement the trigger by generating a communication of a particular type for the user (see Lin, [0024]: “the client computing systems 104a-c can communicate with a server system front end 110 by way of a network 102. The network 102 can include one or more local area networks (LANs), a wide area network (WAN), such as the Internet, a wireless network, such as a cellular network, or a combination of all of the above. The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112”; and [0035]: “The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output. By way of example, the training data can be provided using a comma-separated value format, or a sparse vector format. In another example, the client computing system 202 can specify a protocol buffer definition and upload training data that complies with the specified definition”).
As per claim 12, which depends on claim 1, Lin further teaches wherein the communication is an offer (see Lin, [0036]: “Some examples include (without limitation) making predictions relating to customer sentiment, transaction risk, species identification, message routing, diagnostics, churn prediction, legal docket classification, suspicious activity, work roster assignment, inappropriate content, product recommendation, political bias, uplift marketing, e-mail filtering and career counseling”).
As per claim 13, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to (i) identify a sequence of events in one or more time intervals (see Lin, [0006]: “the predetermined time-based window indicates a discrete period of time during which the training data sets must have been received to be included in the identified training data sets”), and (ii) determine a vector representation of the sequence of events in the one or more time intervals (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)”; and [0122]: “particular illustrative example of selecting the training data to delete based on a property of the training data can be described in terms of a trained predictive model that is a classifier and the training data is multiple feature vectors”).
As per claim 14, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to determine a vector representation of a prior sequence of events (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)”; and [0122]: “particular illustrative example of selecting the training data to delete based on a property of the training data can be described in terms of a trained predictive model that is a classifier and the training data is multiple feature vectors”).
As per claim 15, which depends on claim 14, Lin further teaches wherein the one or more processors access the instructions to cause the end user device to access the vector representation of the prior sequence of events, in connection with a current event detected by the end user device, to identify the trigger to perform (see Lin, [0113]: “if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)… The above are illustrative examples, and other first conditions can be used to trigger an update of the updateable trained predictive models stored in the predictive model repository 21”; and [0122]: “particular illustrative example of selecting the training data to delete based on a property of the training data can be described in terms of a trained predictive model that is a classifier and the training data is multiple feature vectors”).
As per claim 16, which depends on claim 1, Lin further teaches wherein the one or more processors access the instructions to: receive a definition of a new event from a customer (see Lin, [0035]: “The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output. By way of example, the training data can be provided using a comma-separated value format, or a sparse vector format. In another example, the client computing system 202 can specify a protocol buffer definition and upload training data that complies with the specified definition”); update the event library with the new event (see Lin, Abstract: “updateable trained predictive models each associated with an accuracy score”).
As per claim 18, which depends on claim 17, Lin further teaches wherein determining the value representing the intent or interest of the user is performed using decision logic that is communicated by a remote and independent network computer system (see Lin, [0037]: “the platform could be a Google App Engine or Apps Script (e.g., from Google Spreadsheet), and platforms entirely independent of the predictive modeling server system 206, e.g., a desktop application”; and [0054]: “The components of the client computing system 202 and/or the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations, or can be implemented in a single computer device”).
As per claim 19, which depends on claim 17, Lin teaches further comprising: detecting and recording a user activity that is a response to the intervention; and communicating data that is indicative of the response by the user to the intervention (see Lin, [0036]: “Some examples include (without limitation) making predictions relating to customer sentiment, transaction risk, species identification, message routing, diagnostics, churn prediction, legal docket classification, suspicious activity, work roster assignment, inappropriate content, product recommendation, political bias, uplift marketing, e-mail filtering and career counseling… The client computing system 202 is interested in predicting a next purchase of a customer based on the customer's online shopping transaction history”).


Conclusion
6.	For the reasons above, claims 1-20 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 11, 2022